Citation Nr: 1021555	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(claimed as asbestos in the lungs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings


INTRODUCTION

The Veteran served on active duty from June 1946 to April 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in the Navy and his occupation is shown as 
electrician's mate fireman; therefore, VA acknowledges that 
that he was likely exposed to asbestos in service.  The 
Veteran's private physician diagnosed him as having 
restrictive, interstitial pulmonary disease and lung fibrosis 
in a May 2007 letter and opined that his symptoms were 
consistent with asbestos induced disease and due to asbestos 
exposure.  In a July 2009 letter, the physician opined that 
the Veteran suffered from mixed lung disease, with a 
component of obstructive and restrictive lung disease and 
that one of the contributory factors to his condition was his 
chronic exposure to asbestos during service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end the Veteran 
was provided VA examinations in April 2008 and October 2009.  

The April 2008 VA examiner diagnosed the Veteran with chronic 
obstructive pulmonary disease (COPD) and opined that it was 
less likely as not caused by or a result of asbestos.  
However, the examiner also indicated that there was a 
possible moderate restrictive component to the Veteran's 
pulmonary dysfunction, which may be secondary to asbestos 
exposure.  The October 2009 VA examiner diagnosed him as 
having COPD and opined that the "current severity of 
respiratory disability is less likely than not caused by 
asbestos exposure residuals not COPD."  The examiner 
reasoned that worsening of asbestosis/restrictive fibrotic 
parencymal disease symptoms with exposure to tobacco is 
possible, but not necessarily the obverse.  She also noted 
that the Veteran had not been diagnosed with asbestosis.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Neither the April 2008 nor the October 2009 VA examiner 
clearly addressed the issue of the Veteran's possible 
restrictive lung disease.  The April 2008 examiner indicated 
that the Veteran had a possible restrictive component to his 
lung disease and the October 2009 VA examiner appears to have 
focused on a worsening or aggravation of a restrictive 
disease.  Neither VA examiner has provided a clear opinion as 
to whether the Veteran currently has any restrictive 
respiratory disorder or if there is a restrictive component 
of the Veteran's respiratory disorder, and if he does have 
any restrictive component to his respiratory disorder, 
whether it is due to his military service, including conceded 
asbestos exposure.  Therefore, the Board finds that the 
Veteran should be afforded another VA examination with a 
nexus opinion in order to determine whether the Veteran's 
claimed respiratory disorder(s) is due to his military 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a comprehensive 
respiratory examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner should 
elicit from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a thorough 
review of the claims folder, including the 
Veteran's previous VA examination reports 
and VA and private treatment records and 
opinions, and after examining the Veteran, 
the examiner is asked to answer the 
following questions:

(a)	Does the Veteran suffer from any 
respiratory
disorders, to include obstructive, 
restrictive or interstitial respiratory 
disorders?

(b) If he does, give each separate 
diagnosis(es) and provide an opinion as 
to whether each diagnosis is at least 
as likely as not (50 percent 
probability or more) related to the 
Veteran's military service, including 
his acknowledged in-service exposure to 
asbestos.  If a diagnosis includes a 
mixed component (i.e., the Veteran has 
a mixed respiratory disorder with an 
obstructive and restrictive component), 
please indicate it as such and provide 
an opinion as to whether each component 
is at least as likely as not (50 
percent probability or more) related to 
the Veteran's military service, 
including his acknowledged in-service 
exposure to asbestos.  Please also 
attempt to distinguish symptoms caused 
by any diagnoses rendered, if possible.  

This report must be associated with the 
record and must include all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached.  

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

